Citation Nr: 0420602	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left kidney 
removal.

2.  Entitlement to service connection for abdominal burn 
scars.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case was previously before the Board in August 2003 at 
which time it was remanded for a supplemental statement of 
the case.

In a statement received in November 2003, the veteran raised 
additional issues involving service connection for residuals 
of cold injury to both feet and syringo myelia.  These issues 
are referred to the RO for appropriate action.

The issue of service connection for a left shoulder disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
removal of the veteran's left kidney was related to service.

2.  Abdominal burn scars are related to service.


CONCLUSIONS OF LAW

1.  Renal cell carcinoma that resulted in the removal of a 
left kidney was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2003).

2.  An abdominal burn scar was incurred during military 
service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that the VCAA notice required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

The Board observes that a substantially complete application 
regarding the issue on appeal was received in July 2000.  The 
issues were denied in a May 2001 rating decision.  

Correspondence dated in November 2003 satisfies the notice 
provisions of the Act.  In this regard, the appellant was 
informed of what specific evidence is needed to substantiate 
his claim, which specific evidence the Secretary would seek 
to obtain, and which specific evidence the claimant was 
obligated provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

While it is clear that the timing of VCAA notice was not 
complied with in the manner contemplated by the Court in 
Pelegrini, a notice error such as this does not necessarily 
result in prejudice to the appellant.  

In Pelegrini, the Court found that the failure to provide the 
notice until after a claimant received an initial unfavorable 
AOJ determination would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
The Court, however, also acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  In view of these 
findings, the Court left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  To do so would be far more 
prejudicial to claimants, since to make an across-the-board 
presumption of prejudicial error would result in numerous 
remands and vacated adjudications, and nullify all of a 
claimant's previously completed steps to perfect an appeal.  
Clearly, this was not intended in the construction of 38 
U.S.C.A. § 5103(a).

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that the duty to notify be satisfied and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

In the present case, the Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  While the notice provided to the appellant 
in November 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
In addition, notice was provided in August 2000 prior to the 
enactment of the VCAA that offered some degree of notice that 
is consistent with the Act.  Moreover, a supplemental 
statement of the case was issued in February 2004 that 
considered additional evidence submitted after VCAA notice 
was provided.  In view of the correspondence of record, the 
appellant was given every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notice 
and other correspondence intended to help him develop his 
claim.  Notably, a statement from the veteran dated in March 
2004 indicated that he had no other information to provide.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

With regard to the duty to assist, VA took appropriate steps 
to obtain service medical records and evidence identified by 
the appellant, and provide him with examinations for his 
claimed disabilities.  All things considered, the Board finds 
that in light of the totality of the record, to decide the 
appeal would not be prejudicial error.

Factual Background

Service medical records indicated that the veteran was seen 
in April 1949 for complaints of kidney troubles.  In April 
1952, he was treated for first-degree burns in the stomach 
area due to water steam.

Post-service medical records included private medical records 
from the Medical Center of Beaver County dated from 1980 to 
1984.  A mass in the left kidney was noted in April 1981 and 
upon discovery of renal cell carcinoma, a left nephrectomy 
was performed in June 1981.

The veteran underwent a VA examination in December 2000.  The 
medical history noted that his left kidney was removed in 
1981 due to a renal tumor and that he was burned by hot water 
in 1952 with a subsequent burn on his chest.  He related to 
the examiner that while this did not leave much of a scar, he 
had a subsequent burn to the chest and suprasternal area that 
did leave a scar.  It was not stated whether the second burn 
episode occurred in service.  The diagnoses included status 
post nephrectomy and eschars on the chest and abdomen 
secondary to burn. 

A VA examination report dated in December 2003 contained a 
medical history relative to his scars inconsistent with 
previous reports.  Instead of the scar being on the stomach, 
as noted in the service medical records, the veteran related 
that the burn was in the chest area.  The dermatology 
examination was limited to anterior chest scars that were 
consistent with first-degree burns.  After a review of the 
claims file, the report was amended to include notation of 
the first-degree burns that occurred in service.  The 
examiner indicated that the findings on physical examination 
could have been consistent with thermal injury such as that 
which was reported.

The veteran underwent a VA examination in February 2004.  The 
veteran reported that he had developed some urinary tract 
infections in service.  The rest of the medical history was 
consistent with previous reports.  The physician indicated 
there was no accepted connection in the form of research and 
medical literature that supported a connection between 
urinary tract infections and the development of renal cell 
carcinoma; therefore, the opinion offered was that it was 
unlikely that renal cell carcinoma was related to complaints 
of kidney troubles in service.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).  

Kidney

With regard to removal of a left kidney, the veteran contends 
that this was related to urinary tract infections in service.  
Medical evidence showed that removal of the veteran's left 
kidney was due to renal cell carcinoma, which a VA physician 
opined was not related to the veteran's complaint of kidney 
trouble in service.  

Since there is no medical evidence to refute the physician 
and the rationale for his opinion was provided, the 
preponderance of the evidence is not in favor of the 
veteran's claim for service connection for removal of a left 
kidney.  As such, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is aware that the veteran contends that the removal 
of his left kidney was related to service; however, he is not 
competent to establish a medical diagnosis or show medical 
etiology merely by his own assertions.  Such matters require 
medical expertise, which he does not have.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Abdominal burn scar

Service medical records showed that the veteran received 
first-degree burns in the abdominal area from steam.  During 
the December 2000 VA medical examination, the veteran related 
that the abdominal scar left little scarring; however, a 
later incident did leave a scar on the chest and suprasternal 
area.  VA examinations showed that the veteran had a scar in 
the chest area that examiners opined was consistent with the 
thermal injury incurred in service.  Resolving all doubt in 
the veteran's favor, it is concluded that the necessary 
elements to establish service connection for an abdominal 
burn scar have been met and service connection is warranted.


ORDER

Service connection for renal cell carcinoma that resulted in 
removal of a left kidney is denied.

Service connection for an abdominal burn scar is granted.


REMAND

With regard to the VCAA, the Board finds that additional 
development is necessary to assist the veteran in obtaining 
evidence to support his claim.  In this regard, the veteran 
reported during a November 2003 VA examination that Dr. 
Tallberg and Dr. Wisinger treated him for a left shoulder 
disorder after separation from service.  He also reported 
shoulder surgery 10-15 years after service and multiple other 
surgeries.  The RO should attempt to obtain these records for 
association with the claims file.

The Board notes that the November 2003 VA examiner did not 
take into consideration the veteran's complaint of left 
shoulder pain in July 1949.  The claims file should be 
returned to the physician for review to determine if there is 
any change in the opinion based on additional records.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for a left 
shoulder disorder since service and ask 
him to sign the appropriate releases.  
Specific inquiry should be made regarding 
the records of Dr. Tallberg, Dr. 
Wisinger, and surgical reports.  
Thereafter, the RO should attempt to 
secure these records.  Any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran must be 
notified of unsuccessful efforts in this 
regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.

3.  Upon completion of the development 
prescribed above, the claims file should 
be returned to Dr. Ezequiel Cassinelli, 
who conducted the November 2003 
examination.  The physician should be 
asked to review his prior report in light 
of the new evidence and the complaint of 
shoulder pain noted in July 1949.  The 
physician should then state whether the 
opinion expressed in November 2003 
remains unchanged and, if not, provide a 
new opinion as to whether the veteran's 
left shoulder disorder is at least as 
likely as not related to service.  If the 
physician is no longer available, then 
the veteran must be afforded an 
orthopedic examination to ascertain the 
nature and etiology of a left shoulder 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the physician should opine, 
with full supporting rationale, whether 
it is at least as likely as not that a 
left shoulder disorder is related to 
service or any event that occurred 
therein.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



